Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
a selective transfer material embedded in the base, wherein the selective transfer material is different than the metallic base material and is configured to release from the base in response to frictionally-induced pressure acting on the base and bond to voids in one of the cylindrical outer surface or the cylindrical inner surface; and one of: an interior layer directly coupled to the cylindrical inner surface and interiorly covering the cylindrical inner surface and the selective transfer material, wherein the interior layer is configured to wear away, during an initial period of use of the bearing, to expose the cylindrical inner surface and the selective transfer material; or an exterior layer directly coupled to the cylindrical outer surface and exteriorly covering the cylindrical outer surface and the selective transfer material, wherein the exterior layer is configured to wear away, during an initial period of use of the bearing, to expose the cylindrical outer surface and the selective transfer material.

Claim 16
embedding a selective transfer material into the base, wherein the selective transfer material is selected from the group consisting of tin, zinc, copper, iron, lead, palladium, cobalt, titanium dioxide, copper oxide, iron oxide black (Fe304), zinc oxide, aluminum oxide, zinc dialkyl dithiophosphate (ZDDP), molybdenum disulfide, graphene, Si3N4, AlN, CaCO3, MgO, and serpentine minerals; and one of: directly coupling an interior layer to the cylindrical inner surface and interiorly covering the cylindrical inner surface and the selective transfer material, wherein the interior layer is configured to wear away, during an initial period of use of the bearing, to expose the cylindrical inner surface and the selective transfer material; or directly coupling an exterior layer to the cylindrical outer surface and exteriorly covering the cylindrical outer surface and the selective transfer material, wherein the exterior layer is configured to wear away, during an initial period of use of the bearing, to expose the cylindrical outer surface and the selective transfer material; wherein the selective transfer material is configured to release from the base in response to frictionally-induced pressure acting on the base and to bond to voids in one of the cylindrical outer surface or the cylindrical inner surface.

Claim 21
a selective transfer material embedded in the base, wherein the selective transfer material is different than the metallic base material and comprises particles each having a maximum dimension that is less than or equal to 40 nanometers, wherein the selective transfer material is configured to release from the base in response to frictionally-induced pressure acting on the base and to bond to voids in one of the cylindrical outer surface or the cylindrical inner surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656